DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20120061901 A1) in view of Ahmed (US 9251781 B1).
Regarding claim 1, Yamamoto teaches 
a transmission unit that is disposed on a first axis which is inclined with respect to a normal line of a surface of an object[#302, #310 of Fig 28; para 178]; 
a reception unit(303) that is provided on a side opposite to the transmission unit of the object, on the first axis[#303 of Fig 28; Para 178,179]; and 
a transmission control unit that controls drive of the transmission unit[#301 of Fig 28; Para 178], 
wherein the transmission unit includes a plurality of transmission elements that transmit ultrasonic waves[Fig 29, Para 187], and 
the plurality of transmission elements are arranged in a first direction that intersects the first axis in a plane including the normal line and the first axis[Figs 28, 29, 30A, 31B],…..
Yamamoto does not explicitly teach wherein the transmission control unit delay-drives the plurality of transmission elements to align a direction of the ultrasonic wave that is transmitted from the transmission unit with the first axis. 
Ahmed teaches that wherein the transmission control unit delay-drives the plurality of transmission elements to align a direction of the ultrasonic wave that is transmitted from the transmission unit with the first axis. [Fig 2A; Col 1, Lines 30-40; Col 2-3, Lines 55-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Ahmed wherein the transmission control unit delay-drives the plurality of transmission elements to align a direction of the ultrasonic wave that is transmitted from the transmission unit with the first axis. Doing so would enable beamforming using delay in timing in order to change the direction of the beam without having the reposition the transmitter.
Regarding claim 3, Yamamoto as modified above in claim 1 teaches that generate periodic drive voltages; [Para 86, 99]. 
Yamamoto does not explicity teach n+1 transmission circuits in which the transmission elements that are arranged at every n interval in the first direction are set as one transmission control group, that are provided corresponding to the transmission control groups respectively,….. and switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting the transmission element to the transmission circuit corresponding to the transmission control group to which the transmission element belongs and a disconnection position for disconnecting the transmission element from the transmission circuit corresponding to the transmission control group to which the transmission element belongs, wherein k is set to a 
Ahmed teaches n+1 transmission circuits in which the transmission elements that are arranged at every n interval in the first direction are set as one transmission control group, that are provided corresponding to the transmission control groups respectively, [Col 1; lines 30-35]….. and switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting the transmission element to the transmission circuit corresponding to the transmission control group to which the transmission element belongs and a disconnection position for disconnecting the transmission element from the transmission circuit corresponding to the transmission control group to which the transmission element belongs,[Col 2; Lines 50-55], wherein k is set to a natural number from 1 to n+1, and a k-th transmission circuit corresponding to the k-th transmission control group in the first direction generates the periodic drive voltage delayed by an integer multiple of a 1/(n+1) cycle with respect to the periodic drive voltage which is generated by the (k-1)-th transmission circuit, and wherein the transmission control unit sequentially switches the switching elements corresponding to the transmission elements that are arranged in the first direction from the disconnection position to the connection position by delaying by the 1/(n+1) cycle. [Col 3-4, lines 55-15; Table 2]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Ahmed wherein n+1 transmission circuits in which the transmission elements that are arranged at every n interval in the first direction are set as one transmission control group, that are provided corresponding to the transmission control groups respectively, and that generate periodic drive voltages; and switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting the transmission element to the transmission circuit corresponding to the transmission control group to which the transmission element belongs and a disconnection position for disconnecting the transmission element from the transmission circuit corresponding to the transmission control group to which the transmission element belongs, wherein k is set to a natural number from 1 to n+1, and a k-th transmission circuit corresponding to the k-th transmission control group in the first direction generates the periodic drive voltage delayed by an integer multiple of a 1/(n+1) cycle with respect to the periodic drive voltage which is generated by the (k-1)-th transmission circuit, and wherein the transmission control unit sequentially switches the switching elements corresponding to the transmission elements that are arranged in the first direction from the disconnection position to the connection position by delaying by the 1/(n+1) cycle. Doing so would give flexibility in switching and transmission options and direct wavefield in a shape of the plain with a wavefront which directed under desired angle.
Regarding claim 4, Yamamoto as modified above in claim 1 teaches transmission circuits that generate periodic drive voltages[Para 86, 99]. Yamamoto does not explicitly teach switching elements that are provided for the plurality of transmission elements respectively, and that are 
Ahmed teaches that switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting the transmission element to the transmission circuit and a disconnection position for disconnecting the transmission element from the transmission circuit[Col 2; Lines 50-55], wherein the transmission control unit delays the switching elements corresponding to the transmission elements that are arranged in the first direction by an integral multiple of a cycle of the periodic drive voltage to sequentially switch from the disconnection position to the connection position. [Col 3-4, lines 55-15; Table 2]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Ahmed in order to create a sensor with switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting the transmission element to the transmission circuit and a disconnection position for disconnecting the transmission element from the transmission circuit, wherein the transmission control unit delays the switching elements corresponding to the transmission elements that are arranged in the first direction by an integral multiple of a cycle of the periodic drive voltage to sequentially switch from the disconnection position to the connection position. Doing so would give more flexibility in switching and transmission options.
Regarding claim 5, Yamamoto as modified in claim 1 teaches a transmission circuit that generates a periodic drive voltage[Para 86, 99]. Yamamoto does not explicitly teach a multiplexer that is connected to the plurality of transmission elements and the transmission circuit and capable of switching the transmission elements of an output destination of the periodic drive voltage which is input from the transmission circuit, wherein the transmission control unit causes the multiplexer to sequentially switch the transmission elements outputting the periodic drive voltage in the first direction by delaying a cycle of the periodic drive voltage by an integer multiple.  
Ahmed teaches that a multiplexer [#708 of Fig 7] that is connected to the plurality of transmission elements and the transmission circuit and capable of switching the transmission elements of an output destination of the periodic drive voltage which is input from the transmission circuit[Col 7, Lines 50-60; claims 12, 16], wherein the transmission control unit causes the multiplexer to sequentially switch the transmission elements outputting the periodic drive voltage in the first direction by delaying a cycle of the periodic drive voltage by an integer multiple. [Table 7].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Panchawagh further in view of Klepper and Wang in order to create a sensor a multiplexer that is connected to the plurality of transmission elements and the transmission circuit and capable of switching the transmission elements of an output destination of the periodic drive voltage which is input from the transmission circuit, wherein the transmission control unit causes the multiplexer to sequentially switch the transmission elements outputting the periodic drive voltage in the first direction by delaying a cycle of the periodic drive voltage by an integer multiple. Doing so would give more flexibility in switching and transmission options.
Regarding claim 6, Yamamoto as modified in claim 3 teaches wherein the transmission control unit changes a cycle of the periodic drive voltage that is generated by the transmission circuit. [Fig 28, Para 86, 178]
Regarding claim 7, Yamamoto as modified in claim 1 teaches that a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor.  [Fig 28, Para 179, 180]  
Regarding claim 9, Yamamoto as modified in claim 3 teaches that a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor.  [Fig 28, Para 179, 180]  
Regarding claim 10, Yamamoto as modified in claim 4 teaches a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor [Fig 28, Para 179, 180].    
Regarding claim 11, Yamamoto as modified in claim 5 teaches a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor.  [Fig 28, Para 179, 180].
Regarding claim 12, Yamamoto as modified in claim 6 teaches a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor.  [Fig 28, Para 179, 180].  
Regarding claim 13, Yamamoto teaches detecting a voltage of a received signal that is output when the ultrasonic wave is received by the reception unit [Fig 28, Para 179]….. and detecting a state of the object, based on the voltage of the received signal that is received by the reception unit, [Fig 28, Para 179, 180]. 
Yamamoto does not explicitly teach ….. setting m as a natural number greater than or equal to 1, and by delaying a periodic drive voltage of a predetermined cycle by an integer multiple of a 1/m cycle of the periodic drive voltage to input the plurality of transmission elements which are arranged in the first direction;   setting a cycle of the periodic drive voltage, based on the voltage of the received signal that is detected in the detecting the voltage; ….. delaying the periodic drive voltages of the cycle which is set in the setting of the cycle by the integer multiple of the 1/m cycle of the periodic drive voltage to input the plurality of transmission elements which are aligned in the first direction and to drive the plurality of transmission elements which are aligned in the first direction, wherein in the detecting the voltage, the voltage of the received signal for each cycle is detected by changing the cycle of the periodic drive voltage, and wherein in the setting the cycle, a cycle is selected when the voltage of the received signal reaches a maximum value and the cycle is set as a cycle that is used in the detecting the state.
Ahmed teaches…... that by setting m as a natural number greater than or equal to 1, and by delaying a periodic drive voltage of a predetermined cycle by an integer multiple of a 1/m cycle of the periodic drive voltage to input the plurality of transmission elements which are arranged in the first direction; [Col 3-4, lines 55-15; Table 2] setting a cycle of the periodic drive voltage, based on the voltage of the received signal that is detected in the detecting the voltage; [Col 7; lines 60-65; table 7]….. by delaying the periodic drive voltages of the cycle which is set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Ahmed in order to create a method of detecting a voltage of a received signal that is output when the ultrasonic wave is received by the reception unit by setting m as a natural number greater than or equal to 1, and by delaying a periodic drive voltage of a predetermined cycle by an integer multiple of a 1/m cycle of the periodic drive voltage to input the plurality of transmission elements which are arranged in the first direction;   setting a cycle of the periodic drive voltage, based on the voltage of the received signal that is detected in the detecting the voltage; and detecting a state of the object, based on the voltage of the received signal that is received by the reception unit, by delaying the periodic drive voltages of the cycle which is set in the setting of the cycle by the integer multiple of the 1/m cycle of the periodic drive voltage to input the plurality of transmission elements which are aligned in the first direction and to drive the plurality of transmission elements which are aligned in the first direction, wherein in the detecting the voltage, the voltage of the received signal for each cycle is detected by changing the cycle of the periodic drive voltage, and wherein in the setting the cycle, a cycle is selected when the voltage of the received signal reaches a maximum value and the cycle is set as a cycle that is used in the detecting the state. Doing so would give more flexibility in transmission and beamforming.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20120061901 A1) in view of Ahmed (US 9251781 B1) as applied to claim 1 above, and further in view of Klepper (US 20060058672 A1).
Regarding claim 2, Yamamoto as modified in claim 1 does not explicitly teach interval between the plurality of transmission elements is one to two times a wavelength of the ultrasonic wave that is output from the transmission element.
Klepper teaches that interval between the plurality of transmission elements is one to two times a wavelength of the ultrasonic wave that is output from the transmission element [Para 4].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Panchawagh further in view of Klepper in order to create an interval between the plurality of transmission elements is one to two times a wavelength of the ultrasonic wave that is output from the transmission element. Doing so would allow a Phosita to avoid noise.
Regarding claim 8, Yamamoto as modified in claim 2 teaches that a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor.  [Fig 28, Para 179, 180]  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645